--------------------------------------------------------------------------------

Exhibit 10.1
 
DIRECTOR’S
RESTRICTED STOCK AWARD
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN




THIS AWARD is made as of the Grant Date, by Omega Healthcare Investors, Inc.
(the “Company”) to _________________ (the “Recipient”).


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Award, the Company hereby awards as of the
Grant Date to the Recipient the Restricted Shares (the “Restricted Stock
Grant”).


 
A.
Grant Date:  ________, 201_.



 
B.
Plan: (under which Restricted Stock Grant is granted): Omega Healthcare
Investors, Inc. 2004 Stock Incentive Plan.



 
C.
Restricted Shares: _____ shares of the Company’s common stock (“Common Stock”),
subject to adjustment as provided in the attached Terms and Conditions.



 
D.
Vesting Schedule:  The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Exhibit 1 (the “Vesting Schedule”).  The Restricted
Shares which have become vested pursuant to the Vesting Schedule are herein
referred to as the “Vested Restricted Shares.”



IN WITNESS WHEREOF, the Company has executed this Award as of the Grant Date set
forth above.
 

  OMEGA HEALTHCARE INVESTORS, INC.                  
 
By:
              Title:            



 
 

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS TO THE
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


1.           Restricted Shares.  The Company shall cause the Restricted Shares
to be issued in book-entry form in the name of the Recipient with appropriate
notations and stop-transfer instructions reflecting the applicable restrictions
in this Agreement.  When any portion of the Restricted Shares become Vested
Restricted Shares, the Company shall cause the notations regarding the
restrictions and stop-transfer instructions as to such portion to be
removed.  In the event that the Recipient forfeits any of the Restricted Shares,
those shares shall automatically be transferred to the Company, without any
action by the Recipient, and if the number of Vested Restricted Shares includes
a fraction of a share, the Company shall cancel the fractional share, and the
Company may pay the Recipient the amount determined by the Company to be the
estimated fair market value therefor.  In the event of a transaction pursuant to
Section 6, the Recipient agrees that any shares of Common Stock or other
securities or property issued as a result of any of the foregoing shall be
subject to all of the provisions of this Award as if initially granted
thereunder.


2.           Rights of a Shareholder.  During the period before the Restricted
Shares vest and as long as they are not forfeited, the Recipient shall be
entitled to all rights applicable to shares of Common Stock not so restricted,
except as otherwise provided in the Award, including the right to receive
dividends paid on Common Stock notwithstanding that all or some of the
Restricted Shares may not be Vested Restricted Shares.


3.           Withholding.  This Section shall not apply if the Recipient is not
and has not been an employee of the Company or an Affiliate.  To the extent
required by law, the Company shall have the right to require the Recipient to
remit to the Company an amount sufficient to satisfy any federal, state and
local withholding tax requirement, if any, upon the earlier of the vesting of
the Restricted Shares or the effective date of an election pursuant to Section
83(b) of the Internal Revenue Code with respect to such Restricted Shares.  The
Recipient must pay the withholding tax (i) in cash; (ii) by certified check; or
(iii) by tendering shares of Common Stock which have been owned by the Recipient
prior to the date of exercise having a Fair Market Value equal to the
withholding obligation.


4.           Restrictions on Transfer of Restricted Shares. Except for the
transfer of any Restricted Shares by bequest or inheritance, the Recipient shall
not have the right to make or permit to exist any transfer or hypothecation,
whether outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
unvested Restricted Shares.  Any such disposition not made in accordance with
this Award shall be deemed null and void.  Any permitted transferee under this
Section shall be bound by the terms of this Award.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Additional Restrictions on Transfer.


If for any reason the Restricted Share shall be represented in certificated form
prior to becoming Vested Restricted Shares, the certificates evidencing the
Restricted Shares shall bear a notation required under applicable securities
laws or otherwise determined by the Company to be appropriate, such as:


TRANSFER IS RESTRICTED


THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AGREEMENT DATED ________, 201_, A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY.  THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, OR HYPOTHECATED UNLESS (1) THERE IS AN
EFFECTIVE REGISTRATION UNDER SUCH ACT COVERING SUCH SECURITIES, (2) THE TRANSFER
IS MADE IN COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR (3) THE
ISSUER RECEIVES AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT.
 
6.   Change in Capitalization.





(a)           The number and kind of unvested Restricted Shares shall be
proportionately adjusted for nonreciprocal transactions between the Company and
the holders of Common Stock that cause the per share value of the Restricted
Shares to change, such as a stock dividend, stock split, spinoff, or rights
offering (each an “Equity Restructuring”).  No fractional shares shall be issued
in making such adjustment.


(b)           In the event of a merger, consolidation, extraordinary dividend,
sale of substantially all of the Company’s assets or other material change in
the capital structure of the Company, or a tender offer for shares of Common
Stock, or other reorganization of the Company, in each case that does not result
in an Equity Restructuring or a Change in Control, the Compensation Committee
shall take such action to make such adjustments with respect to the unvested
Restricted Shares, in its sole discretion, determines in good faith is necessary
or appropriate, including, without limitation, adjusting the number and class of
securities subject to the unvested portion of the Award, substituting cash,
other securities, or other property to replace the unvested portion of the
Award, or removing of restrictions on unvested Restricted Shares.


(c)           All determinations and adjustments made by the Compensation
Committee pursuant to this Section will be final and binding on the Recipient.
Any action taken by the Compensation Committee need not treat all recipients of
awards under the Plan equally.
 
 
3

--------------------------------------------------------------------------------

 
 
                (d)          The existence of the Plan and the Restricted Stock
Grant shall not affect the right or power of the Company to make or authorize
any adjustment, reclassification, reorganization or other change in its capital
or business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.





7.           Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Maryland; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Compensation Committee, in compliance with exemptions under applicable state
securities laws of the state in which Recipient resides, and/or any other
applicable securities laws.


8.           Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


9.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


10.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11.           Entire Agreement.  Subject to the terms and conditions of the
Plan, this Award expresses the entire understanding and agreement of the parties
with respect to the subject matter.


12.           Headings and Capitalized Terms.  Paragraph headings used herein
are for convenience of reference only and shall not be considered in construing
this Award.  Capitalized terms used, but not defined, in this Award shall be
given the meaning ascribed to them in the Plan.


13.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.
 
14.           No Right to Continued Retention.  Neither the establishment of the
Plan nor the award of Restricted Shares hereunder shall be construed as giving
Recipient the right to continued service with the Company or an Affiliate.
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit 1 to Restricted Stock Agreement
Vesting Schedule


The Restricted Shares shall become vested as follows:
 
 

  Percentage of       Vested Restricted Shares Vesting Date             33-1/3%
First Anniversary of Grant Date     66-2/3% Second Anniversary of Grant Date    
100% Third Anniversary of Grant Date          

 
For purposes of the above schedule, the Restricted Shares shall become vested as
indicated in the above schedule on each Vesting Date if the Recipient remains at
all times a director, employee, or consultant of the Company or an Affiliate
from the Grant Date to such Vesting Date.  Restricted Shares which are not
vested shall become fully vested (1) at the date the Recipient mandatorily
retires as a director of the Company, (2) at the date that the Recipient ceases
to be a director, employee, or consultant of the Company due to death or
Disability, or (3) upon a Change in Control that occurs while the Recipient
remains a director, employee, or consultant of the Company or an Affiliate.  The
Recipient will be deemed to have mandatorily retired as a director of the
Company only if (i) the Recipient reaches the mandatory retirement date under
the Company’s mandatory retirement policy for directors, unless the Board waives
the application of the mandatory retirement policy to the Recipient, and (ii)
the Recipient ceases to be a director of the Company on such mandatory
retirement date.  Notwithstanding the foregoing, Restricted Shares which are not
vested at the time that the Recipient ceases to be a director, employee, or
consultant of the Company or an Affiliate for any reason other than mandatory
retirement as a director, death or Disability shall be forfeited to the Company.


For purposes of the above schedule, “Change in Control” means any one of the
following events which occurs following the Grant Date:


(a)           the acquisition, directly or indirectly, by any “person” or
“persons” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Company or any employee
benefit plan of the Company or an Affiliate, or any corporation pursuant to a
reorganization, merger or consolidation, of equity securities of the Company,
resulting in such person or persons holding equity securities of the Company
that in the aggregate represent thirty percent (30%) or more of the combined
ordinary voting power of the Company’s then outstanding equity securities;
 
(b)           individuals who as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors;
 
Exhibit 1 - Page 1
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           a reorganization, merger or consolidation, with respect to which
persons who were the holders of equity securities of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own equity securities of the surviving entity representing more than
fifty percent (50%) of the combined ordinary voting power of the then
outstanding voting securities of the surviving entity; or


(d)           a sale, or one or more sales occurring in a twelve-month period,
of all or substantially all of the assets of the Company to any third party.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award by reason of any actions or events in which
the Recipient participates in a capacity other than in his capacity as an
officer, employee, or director of the Company or an Affiliate.


Exhibit 1 - Page 2